DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: “the end portion” should read “an end portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. PG Pub. # 2005/0031291 A1).
	In Re claims 1 – 4, 6, 8 – 23, ‘291 teaches a hybrid integrated optoelectronic chip, comprising: a chip (710 and its claddings) comprising at least one first waveguide (718c); and a silicon photonic chip (721, par. 0059) comprising at least one second waveguide (728a)and an installation recess (730), a material (optical polymer, par. 0061) of the chip being different from a material (silicon) of the silicon photonic chip, wherein the chip is installed in the installation recess (par. 0066), and the first waveguide is optically connected to the second waveguide (par. 0067); 
wherein a first position-setting structure (714) is disposed on the chip, a second position-setting structure (724) is disposed on the silicon photonic chip, and the first position-setting structure and the second position-setting structure engage to set a position of the chip relative to the silicon photonic chip (pars. 0066 – 0067);
wherein the first position-setting structure comprises at least one position-setting bar, and the second position-setting structure comprises a position-setting groove that is configured to receive an end portion of the position-setting bar (figs. 7A – 7B);
wherein the position-setting bar is located on an upper surface of the optoelectronic chip, the position-setting groove is located on an upper surface of the silicon photonic chip, and the end portion of the position-setting bar is located in the position-setting groove so that the first waveguide of the optoelectronic chip is aligned with the second waveguide of the silicon photonic chip (figs. 7A – 7B, par. 0067); 
wherein a passive optical device and/or an active optical device is disposed on the silicon photonic chip (728b, 728c);

	‘291 in the embodiment of fig. 7 is expressly silent to the chip being optoelectronic;
wherein a glue layer is disposed between the chip and a bottom or a wall of the installation recess, and the glue layer is configured to adhere the optoelectronic chip into the installation recess; and curing the glue.
wherein at least one first electrode is disposed on the chip, at least one second electrode is disposed on the silicon photonic chip, and the first electrode is electrically connected to the second electrode;
wherein the optoelectronic chip comprises an optical modulator;
wherein the optical modulator is a lithium niobate thin film optical modulator.
wherein a passive optical device and/or an active optical device is disposed on the silicon photonic chip;
wherein the forming of the first position-setting structure on the optoelectronic chip comprises the following steps: forming, on a wafer, a plurality of optoelectronic chips arranged in an array; forming, on a surface of the wafer, a plurality of first grooves that extend through the plurality of optoelectronic chips, and forming a plurality of second grooves between adjacent optoelectronic chips on the wafer, a direction in which the second grooves extend being orthogonal to a direction in which the first grooves extend, and a depth of the second groove being greater than a depth of the first groove; placing and securing a position-setting bar into each one of the first grooves; and dividing the wafer to form separate optoelectronic chips; 
wherein after dividing the wafer, in each optoelectronic chip, a bottom of the second groove forms a stair located at an end surface of the optoelectronic chip, and the stair is located below the position-setting bar, the method of manufacturing further comprising, after dividing the wafer to form separate optoelectronic chips, removing the stair below the position-setting bar of each optoelectronic chip;
wherein the method of manufacturing further comprises, after the securing and installing of the optoelectronic chip into the installation recess, electrically connecting the optoelectronic chip to the silicon photonic chip by means of gold wire bonding, flip-chip soldering, electrically conductive glue, or solder joints;
wherein the forming of the first position-setting structure on the optoelectronic chip comprises the following steps: forming an accommodating groove on the optoelectronic chip; and placing and securing a position-setting bar into the accommodating groove;


However, par. 0035 teaches that both substrates may have photonic and electrical devices such as lasers or MEMS or MEOMS or amplifier (optical modulator) as taught in par. 0048 and fastening the assembly of fig. 7A.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a glue as claimed to fasten the assembly of fig. 7 together to increase to robustness of the chip, to make chip 710 an optoelectronic chip by adding electrical devices as taught by at least par. 0048 of ‘291, with electrodes or wire bonding, conductive glue or solder joints, as claimed to transfer signals from one substrate to the other to supply power to the optoelectronics chip’s devices, whereby lithium niobate thin film forms the optical modulator as it allows for a compact high speed communication, so as to allow for modifying optical signals or the path of which they travel thereby making a OE chip with more control over the optical signals and/or allowing for a higher bandwidth thus creating a more robust OE chip as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the chips as claimed in claims 19 and 20 as this is a common practice, whereby a stair, a protruding part from the break, is formed and removed to make a smooth side, as the method of claims 19 and 20 allow for forming a multitude of chips at high speed and low cost. 

Moreover, forming the position setting structure as claim rather than the bar 714 being part of chip 711 allows for craftsperson to use differing materials for the bar and chip 711 thereby controlling thermal expansion of the bar with respect to other structures thus ensuring alignment in high temperature applications.

In Re claim 5, ‘291 teaches the chip of claim 4, but is silent to a spot-size converter, disposed at a location where the second waveguide and first waveguide interface each other, to optically couple the second waveguide to the first waveguide.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spot-size converter as claimed to ensure optimum optical coupling between the waveguides as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 7, ‘291 teaches the chip of claim 4, but is silent to wherein optical connection between the second waveguide and the first waveguide is realized by means of photonic wire bonding.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join the waveguides via photonic wire bonding to assure maximum optical coupling as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.


Conclusion

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874